Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamman et al (9,072,645).  Gamman teaches a collapsible desk (Fig. 1A), comprising: a desktop (12); a support frame (16), disposed underneath the desktop; a plurality of legs (24,26), coupled to the support frame, wherein at least one of the plurality of legs includes a plurality of integrated wheels (52); and an actuator (44), disposed within the support frame and coupled to one or more of the plurality of legs, wherein the actuator is configured to raise and lower the desktop (column 7, lines 34-59).  Wherein the plurality of legs includes two legs that are pivotally coupled to one another via a scissor joint (28).  Wherein the desktop is a rectangular shape having a length and a width, the length being longer than the width.  Wherein each of the plurality of legs includes a support base (32,38), extending from a lower end of each of the plurality of legs and contacting a ground surface.  Further comprising a control panel (280) configured for electrical communication with the actuator.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gamman et al (9,072,645) in view of Lin (CN110367687). As stated above, Gamman teaches the limitations of claim 1, including two legs.  For claim 3, Gamman fails to teach that each of the two legs includes a straight portion and a bent portion, the bent portion located at an upper end of each of the two legs.  Lin teaches a desk having two legs (21,22) that include a straight portion and a bent portion, the bent portion located at an upper end of each of the two legs (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the desk of Gamman by using alternate legs thereon, i.e. using the bent legs of Lin thereon in place of the legs presently used, for a sturdier desktop support, for aesthetic reasons, etc. These legs being functional equivalents and either would work equally well on the desk of Gamman.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gamman et al (9,072,645) in view of Lin (CN110367687) as stated above, and further in view of Zhang (CN 209403998). As stated above, Gamman in view of Lin teaches the limitations of claim 3, including two legs attached within the support frame. For claim 4, Gamman in view of Lin fails to teach that the upper end of each of the two legs is configured to translate laterally within the support frame. Rather only one leg moves via the actuator.  Zhang teaches using plural actuators (12,13) with a scissoring leg assembly (3,4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the desk of Gamman in view Lin by modifying the frame, actuator, and legs arrangement/attachment by using two actuators for each of the legs and adding sliding components for the formerly stationary leg (24), such as is shown possible by the arrangement shown in Fig. 3 of Zhang, to provide greater leg thus height adjustably and movement control.   
For claim 5, Gamman in view of Lin and Zhang further teaches that responsive to the upper end of each of the two legs translating laterally within the support frame, the two legs pivot about a pivot component (28 of Gamman).  
For claim 6, Gamman in view of Lin and Zhang further teaches that wherein, responsive to the upper ends of each of the two legs translating laterally towards each other within the support frame, the desktop is raised.  
For claim 7, Gamman in view of Lin and Zhang further teaches that responsive to the upper ends of each of the two legs translating laterally away from each other within the support frame, the desktop is lowered.  
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gamman et al (9,072,645) in view of Ho (CN 202011006306). As stated above, Gamman teaches the limitations of claims 1 and 10, including two legs with support bases attached within the support frame. For claim 8, Gamman fails to teach that when the collapsible desk is lowered to a storage configuration, each of the plurality of legs extends beyond a respective side of the desktop. Rather, only one leg extends beyond the desktop.  Ho teaches a desk assembly wherein both legs extend beyond their respective side of the desktop when in their lowered position (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the desk of Gamman by constructing and/or positioning both legs so that they extend past the desktop when lowered, such as is taught by Ho, to provide even weight distribution about the desktop of the collapsed desk.
For claim 11, Gamman fails to teach that each support base includes two integrated wheels.  Rather, only one base includes wheels (52). Ho further teaches a desk assembly wherein both leg support bases include two integrated wheels (64b; Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the desk of Gamman by adding wheels to the other support base, such as is taught by Ho, to provide a means to smoothly roll the desk on the floor or smoothly slide the desk vertically from either side. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gamman et al (9,072,645) in view of Lin et al (2006/0196395).  As stated above, Gamman teaches the limitations of claim 1, including a support frame.  For claim 12, Gamman fails to teach a retractable arm coupled to the support frame. Lin teaches a retractable arm (17; Figs. 11 and 12) coupled to a support frame (14).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the desk of Gamman by adding a retractable arm to the support frame, such as is taught by Lin, to provide a handle with the desk.
Claims 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamman et al (9,072,645) in view of Zhang (CN 209403998). Gamman teaches a collapsible desk (Fig. 1A), comprising: a desktop (12); a support frame (16), disposed underneath the desktop; a plurality of legs (24,26), coupled to the support frame; and an actuator (44), disposed within the support frame and coupled to one of the plurality of legs, wherein the actuator is configured to raise and lower the desktop (column 7, lines 34-59).  For claim 14, Gamman fails to teach that the upper end of each of the two legs is configured to translate laterally within the support frame via a respective actuator. Zhang teaches using plural actuators (12,13) with a scissoring leg assembly (3,4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the desk of Gamman by modifying the frame, actuator, and legs arrangement/attachment by using two actuators for each of the legs and adding sliding components for the formerly stationary leg (24), such as is shown possible by the arrangement shown in Fig. 3 of Zhang, to provide greater leg thus height adjustably and movement control.   
For claims 15 and 18-20, Gamman in view of Zhang further teaches that the plurality of legs includes two legs that are pivotally coupled to one another via a scissor joint (28).  Wherein each of the plurality of legs includes a support base (32,38), extending from a lower end of each of the plurality of legs and contacting a ground surface. Wherein at least one of the plurality of legs includes a plurality of integrated wheels (52)  Wherein the desk comprising a control panel (280) configured for electrical communication with the actuator.
 Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gamman et al (9,072,645) in view of Zhang (CN 209403998) as stated above, and further in view of Lin (CN110367687). As stated above, Gamman in view of Zhang teaches the limitations of claim 14, including two legs.  For claim 16, Gamman in view of Zhang fails to teach that each of the two legs includes a straight portion and a bent portion, the bent portion located at an upper end of each of the two legs.  Lin teaches a desk having two legs (21,22) that include a straight portion and a bent portion, the bent portion located at an upper end of each of the two legs (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the desk of Gamman in view of Zhang by using alternate legs thereon, i.e. using the bent legs of Lin thereon in place of the legs presently used, for a sturdier desktop support, for aesthetic reasons, etc. These legs being functional equivalents and either would work equally well on the desk of Gamman in view of Zhang.
	For claim 17, Gamman in view of Zhang and Lin further teaches that the upper end of each of the first leg and the second leg is configured to translate laterally within the support frame.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
September 21, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637